NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                     GOPRO, INC.,
                      Appellant,

                            v.

            CONTOUR IP HOLDING LLC,
                      Appellee.
               ______________________

                  2017-1894, 2017-1936
                 ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2015-01078, IPR2015-01080.
                ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

  Before REYNA, WALLACH, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
    Appellee Contour IP Holding LLC filed a combined
petition for rehearing and rehearing en banc. A response
to the petition was invited by the court and filed by appel-
lant GoPro, Inc. The petition was first referred to the
panel.
2                    GOPRO, INC.   v. CONTOUR IP HOLDING LLC



    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition for panel rehearing is denied except
        as described in paragraph (2) below.

    (2) The previous precedential opinion in this appeal,
        issued July 27, 2018, is withdrawn and replaced
        with the modified precedential opinion accompany-
        ing this order.


                                   FOR THE COURT

November 1, 2018                    /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court